DECISION OF DISMISSAL
This matter is before the court on Defendant's request for dismissal, included in its Answer filed October 21, 2010. Defendant's requests dismissal on the ground that Plaintiff failed to appeal within the 90 days required by ORS 305.280(2).1
The court held a telephone case management hearing to discuss that motion on March 9, 2011. Plaintiff appeared on his own behalf, with the aid of a Spanish-speaking interpreter. Defendant is represented by an auditor Daron #3642. Plaintiff acknowledged receipt of Defendant's Answer, but indicated that he did not understand it. The court, therefore, explained the request to Plaintiff.
A review of Plaintiff's materials shows Defendant mailed the Notices of Assessment for tax years 2006, 2007, and 2008, to Plaintiff on December 15, 2009. Plaintiff included a copy of those notices with his appeal. Plaintiff filed his Complaint with this court on September 15, 2010. That interval is longer than the 90 days required by ORS 305.280(2), which provides:
  "An appeal under ORS 323.416 * * * or from any notice of assessment or refund denial issued by the Department of Revenue with respect to a tax imposed under ORS chapter 118, 308, 308A, 310, 314, 316, 317, 318, 321 or this chapter, or collected pursuant to ORS 305.620, shall be filed within 90 days after the date of the notice. An appeal from a proposed adjustment under ORS 305.270 shall be filed within 90 days after the date the notice of adjustment is final." *Page 2
The court is not aware of any circumstances that extend the statutory limit of 90 days. Defendant's motion to dismiss is granted. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant's motion to dismiss is granted. The Complaint is dismissed for all three tax years (2006, 2007, and 2008).
Dated this day of March 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinsonon March 11, 2011. The Court filed and entered this documenton March 11, 2011.
1 All references to the Oregon Revised Statutes (ORS) are to 2007. *Page 1